19-11845-shl        Doc 47        Filed 09/12/19 Entered 09/12/19 21:02:39                 Main Document
                                               Pg 1 of 27




                  D: +1 212-225-2086
                 jrosenthal@cgsh.com


                                                              September 12, 2019

VIA ELECTRONIC MAIL AND ECF

The Honorable Sean H. Lane
United States Bankruptcy Court for the Southern District of New York
One Bowling Green
New York, NY 10004-1408
shl.chambers@nysb.uscourts.gov


                 Re:      In re BSG Resources Limited, No. 19-11845 (SHL)

Dear Judge Lane:

               We write on behalf of Vale S.A. (“Vale”) in the above-captioned proceeding (the
“Proceeding”) to seek the Court’s approval of a protocol to guide disclosure of personal
information under the General Data Protection Regulation (“GDPR”) in discovery (the “GDPR
Protocol”). 1 Unfortunately, in the two weeks since the Parties appeared before the Court on
August 29, 2019 (the “August 29 Hearing”), the Joint Administrators for BSG Resources, Ltd.
(the “Joint Administrators” and together with Vale, the “Parties”) still have not produced any
documents despite their commitment at the hearing to produce 320 documents “next week,” 2 and
they instead have now advised us that they are unwilling to produce any documents until the
Court approves a GDPR Protocol.

               The Parties have three disagreements regarding the terms of the GDPR Protocol.
We have requested that the Joint Administrators produce the promised 320 documents subject to
their own draft GDPR Protocol pending the Court’s resolution of the Parties’ disagreements, but
the Joint Administrators have not responded to that request. Given that the parties are at an
impasse on the proposed terms of the GDPR Protocol, and that the Joint Administrators have

1
      Capitalized terms used but not defined herein shall have the meanings ascribed to them in Vale’s proposed
GDPR Protocol.
2
      August 29 Hearing Tr. 16:20; 21:7-8; 21:25.
19-11845-shl      Doc 47     Filed 09/12/19 Entered 09/12/19 21:02:39           Main Document
                                          Pg 2 of 27
Hon. Sean H. Lane, p. 2


now asserted this unsolved issue as their latest gating item to producing any documents, we
respectfully request that the Court assist the parties by ruling on the GDPR Protocol that should
be adopted in this case.

                To that end, we submit herewith as Exhibit 1 Vale’s proposed protocol (the “Vale
GDPR Protocol”), together with Exhibit 2, a redline to the most recent GDPR Protocol we
received from the Joint Administrators (the “Joint Administrators GDPR Protocol”). The three
issues in dispute are:

           1. the denotation of Redacted Personal Data on a specific rather than generalized
              basis. Vale GDPR Protocol ¶ 5.

           2. whether “Personal Email Addresses” and “Nationality/Association With a
              Country” should fall under Category 1 of Personal Data (generally redacted) or
              Category 2 of Personal Data (generally not redacted). Vale GDPR Protocol,
              Schedule 1.

           3. whether a Party redacting information under Category 2 of Personal Data should
              accompany such redaction with an explanation as to its necessity. Vale GDPR
              Protocol, Schedule 2 ¶ 4.

                First, the Parties are in agreement that each document that contains Redacted
Personal Data must be accompanied by a log that identifies the categories of data that are
redacted. Vale contends that the log should specify a particular sub-category of Redacted
Personal Data for each redaction (such that if there are multiple redactions in a document, the log
would specify the sub-category for each portion redacted, such as “Home Address” and “Name
of Spouse”). The Joint Administrators, however, are unwilling to associate individual sub-
categories with each redaction when there are multiple redactions in a document, which would
both make the review of the documents more challenging and hinder Vale’s ability to formulate
or assert any objection without the need for inevitable time-consuming requests for clarification.
It seems self-evident that the onus should always be on the redacting Party to articulate the
specific basis for each redaction in a manner that would facilitate the other Party’s understanding
and ability to raise an objection. Vale GDPR Protocol ¶ 5.

                Second, the Parties have two disagreements as to the proper categorization of two
particular subjects of Personal Data. The disclosure of Category 1 data in Schedule 1 (the
“Category 1 Data”) is presumed to be unnecessary to the resolution of the issues in dispute
before this Court and therefore will generally be redacted. Examples of Category 1 Data include
“Name of Spouse/Partner/Family Members” and “Date of Birth.” Conversely, the disclosure of
Category 2 data in Schedule 1 (the “Category 2 Data”) is presumed to be necessary to the issues
in dispute and therefore generally will not be redacted. Examples of Category 2 Data include
“Directorships – Director business details” and “Business Address.” In the most recent exchange
between the Parties, the Joint Administrators two days ago proposed moving information about
“Nationality/Association With a Country” from Category 2 Data to Category 1 Data and have
added “Personal Email Addresses” to the list of Category 1 Data.
19-11845-shl      Doc 47       Filed 09/12/19 Entered 09/12/19 21:02:39          Main Document
                                            Pg 3 of 27
Hon. Sean H. Lane, p. 3


                Nationality or association with a country is a crucial inquiry for the “center of
main interest” (“COMI”) analysis and therefore, this information plainly falls within Category 2
Data that should generally not be redacted rather than presumptively redacted as with Category 1
Data. A BSGR director’s, officer’s or representative’s nationality or association with a country
is important for Vale to evaluate and determine where BSGR’s business is actually conducted
from and where its COMI lies. Vale GDPR Protocol, Schedule 1.

                Likewise, two days ago, the Joint Administrators added “Personal Email
Addresses” for the first time to the list of Category 1 Data after lengthy negotiations in which
this had never been raised. Given the Court’s own recognition at the August 29 Hearing that
“[i]f somebody’s conducting business of an enterprise through personal email, . . . it’s not
protected as a personal email,” 3 Personal Email Addresses used to send or receive documents
responsive to Vale’s sustained requests for production of documents are plainly relevant and
necessary to the determination of BSGR’s COMI (as well as the scope of BSGR’s document
gathering responsibilities). Such email addresses are critical subjects of discovery and must not
be redacted under the guise of GDPR; thus, they plainly fall within Category 2 Data.

               Should the Court agree and specifically declare that the production of information
concerning “Nationality/Association With a Country” and “Personal Email Addresses” is
necessary for the dispute, that Court order of necessity will serve to protect the Joint
Administrators from potential liability under the GDPR when they produce such data.

                Third, given that Category 2 Data is presumptively necessary for the resolution of
the dispute (and thus its production is authorized under the GDPR), Vale believes that any Party
that nevertheless redacts Category 2 Data must accompany such redaction by an explanation as
to the need for such redaction. Vale accepts that the redaction of Category 1 Data – which is
presumptively sensitive and unnecessary – need not be accompanied by an explanation of
necessity, but because Category 2 Data is presumptively necessary, there should be some
explanation that accompanies any redaction. As the burden to justify a redaction of Category 2
Data lies with the producing party (just as the burden to challenge a redaction of Category 1 Data
rests with the receiving party), without the proposed language in paragraph 4 of Schedule 2 of
the Vale GDPR Protocol, that burden would effectively be reversed. Without an explanation for
the redaction, the distinction between Category 1 Data and Category 2 Data is effectively
blurred.

                Relatedly, as part of the Court’s directive to the Joint Administrators to submit a
proposed order that would provide “instruction for production quickly,” 4 Your Honor suggested
that the Court would be pleased to entertain an order that could allow the Joint Administrators to
produce documents temporarily to Vale on an Attorney’s Eyes Only basis and/or allow for the
recall of information if inadvertently produced in violation of GDPR. 5 The Court also proposed
that the Joint Administrators submit a proposed order that underscores the necessity of the
information being produced, in order to provide the Joint Administrators with further protection
in the event of a future GDPR challenge 6 (although we believe that the Court’s July 29, 2019

3
       August 29 Hearing Tr. 44:13-17.
4
       August 29 Hearing Tr. 60:12-13.
5
       August 29 Hearing Tr. 60:9-13; 69:13-14.
6
       August 29 Hearing Tr. 63:7-14.
19-11845-shl     Doc 47     Filed 09/12/19 Entered 09/12/19 21:02:39           Main Document
                                         Pg 4 of 27
Hon. Sean H. Lane, p. 4


order denying the Joint Administrators’ Motion for a Protective Order serves that purpose). In
the subsequent two weeks, the Joint Administrators have declined to propose any such order
either to us or to the Court, and instead have moved the negotiation of the GDPR Protocol
backwards by making a new demand in their most recent draft that was not only absent from
their prior draft but also not mentioned during the parties’ preceding meet and confer.

              Accordingly, we respectfully request that the Court order the Joint Administrators
to immediately produce the 320 documents promised by them to the Court at the August 29
Hearing (with such production being provisionally subject to the Joint Administrators GDPR
Protocol pending Court approval of a final protocol) and that the Vale GDPR Protocol be
approved by the Court so as to prevent any further delay by the Joint Administrators.

               Thank you for Your Honor’s consideration.

                                                 Respectfully submitted,




                                                 /s/ Jeff A. Rosenthal


Enclosures

cc:    Frederick Hyman, Esq.
       Michael R. Lastowski, Esq.
19-11845-shl   Doc 47   Filed 09/12/19 Entered 09/12/19 21:02:39   Main Document
                                     Pg 5 of 27



                                    Exhibit 1

                               Vale GDPR Protocol
19-11845-shl     Doc 47     Filed 09/12/19 Entered 09/12/19 21:02:39          Main Document
                                         Pg 6 of 27



This Protocol is made on                                                         2019

BETWEEN

   (1) William Callewaert and Malcolm Cohen in their capacity as Joint Administrators
       (together “Joint Administrators” or “Foreign Representatives”) of BSG Resources
       Limited (in administration) (“BSG”); and

   (2) Vale S.A. (“Vale”)

The Joint Administrators and BSG on the one hand and Vale on the other hand together being
hereinafter referred to the “Parties” and each being a “Party”.

WHEREAS

   (A)    On June 3, 2019, the Foreign Representatives, on behalf of BSG, filed a Verified
          Chapter 15 Petition for Recognition of Foreign Main Proceeding and Related Relief
          (ECF No. 5) (the “Verified Petition for Recognition”) under chapter 15 of title 11 of
          the United States Code (the “Bankruptcy Code”), in the United States Bankruptcy
          Court for the Southern District of New York (the “Bankruptcy Court”) which seeks
          the recognition of BSG’s foreign insolvency proceeding (the “Guernsey
          Administration”) as a “foreign main proceeding” (the “Chapter 15 Proceeding”);

   (B)    The Joint Administrators are currently represented in the Chapter 15 Proceeding by
          Duane Morris LLP (“Duane Morris”) and Vale is currently represented in the
          Chapter 15 Proceeding by Cleary Gottlieb Steen & Hamilton LLP (“Cleary”; with
          Duane Morris and Cleary being their respective clients’ “Counsel of Record”);

   (C)    The Parties have served or will serve each other with, or have received from the other
          Party, documents, depositions, deposition exhibits, interrogatories and responses,
          admissions, and any other information produced, given, or exchanged by and among
          the Parties and any non-parties in the Chapter 15 Proceeding (“Discovery
          Materials”);

   (D)    The Parties, acting through their respective Counsel of Record, have agreed to a
          Confidentiality Stipulation and Protective Order, which the Bankruptcy Court entered
          on 6 August 2019 (“Order”) (ECF No. 39) to assist the flow of Discovery Materials
          between them;

   (E)    The Order confirms, amongst others, the categories of third parties with whom the
          Parties are permitted to share confidential Discovery Materials, including but not
          limited to the respective Counsel of Record; and

   (F)    By this protocol (“Protocol”), the Parties wish to agree upon procedures for the
          production of documents subject to the EU General Data Protection Regulation
          2016/679 (“GDPR”).

   THE PROTOCOL SHALL BE AS FOLLOWS:
19-11845-shl    Doc 47    Filed 09/12/19 Entered 09/12/19 21:02:39            Main Document
                                       Pg 7 of 27



  1. The following definitions apply to this Protocol:

         a. Business Days means a day when banks are open for general business in both
            London and New York, other than Saturday, Sunday or public holiday;

         b. Data Protection Legislation means the GDPR and all data protection and
            privacy legislation in force from time to time to which either Party is subject;

         c. Redacted means anonymised, deleted or otherwise made illegible, as determined
            by the Party delivering the relevant Discovery Materials to the other Party;

         d. Supervisory Authority means the relevant data protection supervisory authority
            in the territories where the Parties to this Protocol are established.

         e. Controller, Processor, Data Subject and Personal Data, Special Categories of
            Personal Data, Processing and “appropriate technical and organizational
            measures” shall have the meaning given to them in the GDPR.

  Redaction of Discovery Materials

  2. The Joint Administrators, acting on behalf of BSG, have identified that Discovery
     Materials to be provided by them or on their behalf to Vale and/or Cleary (“BSG
     Discovery Material”) will in any event contain the categories of Personal Data set out in
     Part 1 and Part 2 of Schedule 1 and may, from time to time, contain additional categories
     of Personal Data. The Joint Administrators, acting on behalf of BSG, represent that they
     are subject to the GDPR and that all Personal Data contained in BSG Discovery Material
     constitutes Personal Data, the processing of which is regulated by the GDPR (“EU
     GDPR Information”).

  3. The Joint Administrators, acting on behalf of BSG, represent that they have established
     legal grounds upon which Personal Data can be disclosed to Vale and/or Cleary in
     compliance with applicable Data Protection Laws and intend to redact certain Personal
     Data contained in BSG Discovery Materials in accordance with the redaction principles
     set out in Schedule 2 (“BSG Redaction Principles”).

  4. If Vale should identify any categories of Personal Data that are EU GDPR Information
     contained in Discovery Materials to be provided by them or on their behalf to the Joint
     Administrators, BSG and/or Duane Morris (“Vale Discovery Material”), it shall notify
     the Joint Administrators and BSG accordingly and shall apply the same BSG Redaction
     Principles to such categories of Personal Data and this Protocol shall apply to the Vale
     Discovery Material, mutatis mutandis.

  5. Where Personal Data contained in any Discovery Materials provided by or on behalf of
     one Party to the other Party has been Redacted (“Redacted Personal Data”), the
     redaction on the relevant Discovery Materials will contain the wording "Redacted –
     GDPR – Personal Data” (the “Redaction”). For each document with Redacted Personal
     Data, an accompanying log exported from Relativity will identify each Redaction and the
     accompanying sub-tag identifying the particular category and type of Redacted Personal


                                              3
19-11845-shl    Doc 47     Filed 09/12/19 Entered 09/12/19 21:02:39          Main Document
                                        Pg 8 of 27



     Data for that Redaction by reference to the relevant code provided in Schedule 1, as well
     as any “special category” data.

  6. If a Party should consider the disclosure of any specific Redacted Personal Data to be
     necessary for the purpose of the Chapter 15 Proceeding, such Party shall notify the other
     Party to that effect (i) identifying the Discovery Materials and Redacted Personal Data in
     question and (ii) stating, in reasonable detail, the reasons why the Party receiving the
     Discovery Materials considers the disclosure to be necessary (“Disclosure Notice”).

  7. A Party receiving a Disclosure Notice shall promptly advise the other Party in writing if
     some or all of the Redacted Personal Data cannot be provided, confirming the applicable
     Data Privacy Law upon which it relies and provide a brief explanation of its decision
     (“Reply”).

  8. If a Party receiving a Reply should not be satisfied with the Reply, such Party may
     (within 3 Business Days) by notice refer the matter to the single point of contact
     (“SPoC”) of the other Party or resolution. If the matter is not resolved by the SPoCs
     within 3 Business Days from receipt of such notice, either Party may refer the matter to
     the Bankruptcy Court for resolution.

  Appointment of Single Point of Contact

  9. Each Party shall appoint an SPoC who will work together to seek an agreement with
     regard to any issue arising in connection with this Protocol, such contact to have a
     suitable degree of experience in data protection matters.

  10. The SPoCs for the Parties shall be:

         a. For the Joint Administrators:

             [Stephen Peters
             55 Baker Street
             London W1U 7EU
             Email: Stephen.Peters @bdo.co.uk
             Tel.: 44 (0)20 7893 2790]

         b. For Vale:

             Samuel Levander
             One Liberty Plaza
             New York, NY 10006
             Email: slevander@cgsh.com
             Tel: 1 212 225 2951

     or such other persons as may be notified by one Party to the respective other in writing
     from time to time.

  Treatment of Personal Data Contained in Discovery Materials


                                              4
19-11845-shl   Doc 47     Filed 09/12/19 Entered 09/12/19 21:02:39            Main Document
                                       Pg 9 of 27



  11. Where Discovery Materials contain GDPR Information, the transfer of the relevant
      Personal Data (“Transferred Personal Data”) from or on behalf of one Party to the
      other Party (or such Party’s Counsel of Record):

         a. shall be done using secure methods and in accordance with the provisions of the
            Order; and

         b. shall be deemed a transfer between independent Controllers.

  12. A Party receiving Transferred Personal Data (“Transferee”) shall:

         a. process the Transferred Personal Data only for the purpose of the preparation,
            assessment, conduct and administration of the Chapter 15 Proceeding
            (“Purpose”) and shall not process Transferred Personal Data in a way that is
            incompatible with the Purpose;

         b. ensure that it has a lawful basis under applicable Data Protection Legislation for
            the processing of any Transferred Personal Data;

         c. have in place appropriate technical and organizational security measures to:

                 i. prevent:

                        1. unauthorized or unlawful access to, processing and disclosure of
                           the Transferred Data; and

                        2. the accidental loss, alteration or destruction of Transferred
                           Personal Data;

                ii. ensure a level of security appropriate to:

                        1. the harm that might result from such unauthorized or unlawful
                           access, processing or disclosure; and

                        2. the nature of the Transferred Personal Data to be protected,

             such measures to in any event including the minimum security requirements set
             out in Schedule 3;

         d. ensure that its staff members are appropriately trained to handle and process the
            Transferred Personal Data in accordance with applicable Data Protection
            Legislation and are under a duty of confidentiality relating to the processing of
            Personal Data. The level, content and regularity of training referred to in this
            clause shall be proportionate to the staff members’ role, responsibility and
            frequency with respect to their handling of Personal Data;

         e. not retain or process Personal Data for longer than permitted by the Order and as
            is necessary to carry out the Purpose always provided that the Transferee shall



                                              5
19-11845-shl    Doc 47     Filed 09/12/19 Entered 09/12/19 21:02:39             Main Document
                                        Pg 10 of 27



             continue to retain Transferred Personal Data in accordance with any statutory or
             professional retention periods applicable in their respective country and/or
             industry;

         f. ensure that Transferred Personal Data is, at the election of the Party holding the
            Transferred Personal Data, either returned to the Party that transferred such
            Personal Data or destroyed once processing of the Transferred Personal Data is no
            longer necessary for the Purpose. Where the Party receiving Transferred Personal
            data elects to destroy such Transferred Personal Data it shall upon request without
            delay provide a certificate of destruction signed by an officer of such Party or
            Counsel of Record.

  13. A Transferee may transfer Transferred Personal Data to third parties in accordance with
      the Order provided that the Transferee has in place procedures that any third party it so
      authorizes to have access to the Transferred Personal Data will comply with the
      provisions of this Protocol as if they were the Transferee (other than persons authorized
      or required by law or regulation to have access to the Transferred Personal Data). For the
      purpose of this clause 13 “transfer” shall mean any sharing of Transferred Personal Data
      by the Transferee with a third party, and shall include, but is not limited to subcontracting
      the processing of Transferred Personal Data and granting a third party controller access to
      the Transferred Personal Data. Cleary shall be deemed a third party of Vale under this
      Protocol and Vale hereby authorizes the Joint Administrators to deliver Discovery
      Materials directly to Cleary on Vale’s behalf.

  14. If a Transferee appoints a third party processor to process the Transferred Personal Data
      it shall comply with Article 28 and 30 of the GDPR and shall remain liable to the Party
      that transferred the Transferred Personal Data to it for the acts and/or omissions of the
      processor.

  15. The Transferee may not transfer Transferred Personal Data to a third party located
      outside the EEA unless it ensures that:

         a. The transfer is to a country approved by the European Commission as providing
            adequate protection pursuant to Article 45 of the GDPR;

         b. There are appropriate safeguards in place pursuant to Article 46 of the GDPR; or

         c. One of the derogations for specific situations in Article 49 of the GDPR applies to
            the transfer.

  16. The Parties agree to promptly, and in any event within 10 Business Days, provide such
      assistance as is reasonably required to enable the other Party to comply with requests
      from Data Subjects to exercise their rights under the Data Protection Legislation within
      the time limits imposed by the Data Protection Legislation (subject to the foregoing not
      causing a Party to be in breach of its obligations under the GDPR or any other applicable
      law, regulations or duties of confidentiality).




                                               6
19-11845-shl    Doc 47      Filed 09/12/19 Entered 09/12/19 21:02:39             Main Document
                                         Pg 11 of 27



  17. The SpoC of each Party shall be responsible for maintaining their own record in
      connection with requests from Data Subjects to exercise their rights under the Data
      Protection Legislation.

  18. The Parties:

         a. shall each (i) comply with their respective obligation to report a Personal Data
            Breach to the appropriate Supervisory Authority and (where applicable) data
            subjects under Article 33 GDPR and (ii) inform the other Party of any Personal
            Data Breach irrespective of whether there is a requirements to notify any
            Supervisory Authority or data subjects (subject to the foregoing clause (ii) not
            causing a Party to be in breach of its obligations under the GDPR or any other
            applicable law, regulations or duties of confidentiality); and

         b. agree to provide reasonable assistance as is necessary to each other to facilitate
            the handling of a Personal Data Breach in an expeditious and compliant manner.

  19. In the event of a dispute or claim brought by a Data Subject or a Supervisory Authority
      concerning the processing of Transferred Personal Data against either or both Parties, the
      Parties will inform each other about any such disputes or claims, and will co-operate with
      a view to settling them amicably (subject to the foregoing not causing a Party to be in
      breach of its obligations under the GDPR or any other applicable law, regulations or
      duties of confidentiality).

  20. Each Party shall abide by a decision of a competent court of the country of establishment
      of the Party transferring the relevant Transferred Personal Data or a relevant Supervisory
      Authority.

  General Provisions

  21. This Protocol is drafted in the English language. If it is translated into any other
      language, the English language version shall prevail.

  22. Any notice given to a Party under or in connection with this Protocol shall be in the
      English language, in writing, addressed to the SPoCs and shall be sent by email to the
      relevant SPoC.

  23. Any notice shall be deemed to have been received by an SPoC at the time of transmission
      of the relevant email, or this time falls outside business hours in the place of receipt,
      when business hours resume. In this section 23, business hours means 9:00 am to 05:00
      pm Monday to Friday on a day that is not a public holiday in the place of receipt.

  24. No variation of this Protocol shall be effective unless it is in writing and signed by the
      Parties (or their authorised representatives).

  25. For the avoidance of doubt, the Parties’ agreement to enter into this Protocol does not
      constitute an agreement to produce discovery in any other action or waive any defenses
      thereto.


                                                7
19-11845-shl      Doc 47     Filed 09/12/19 Entered 09/12/19 21:02:39     Main Document
                                          Pg 12 of 27



                                           Schedule 1

                                   Categories of Personal Data



Part 1 – Category 1 Personal Data

 Personal Data Type:                                              Code:

 Names of Spouse/Partner/Family Members                           1.a

 Home Address                                                     1.b

 Date of Birth                                                    1.c

 ID Document details (including drivers license and/or passport   1.d
 details)

 Bank Account details (personal)                                  1.e

 Telephone numbers (home)                                         1.f

 Fax Numbers (home)                                               1.g


 Cheque Details (personal)                                        1.h

 Data Subject's Signature                                         1.i




Part 2 – Category 2 Personal Data

 Personal Data Type:                                              Code:

 Name                                                             2.a

 Position / Job Title / Association / Occupation / Profession     2.b

 Business Name / Company Name/ Government Affiliation /           2.c
 Jurisdiction / Firm Name
 Directorships – Director business details                        2.d

 Business bio / Firm bio                                          2.e
19-11845-shl     Doc 47    Filed 09/12/19 Entered 09/12/19 21:02:39   Main Document
                                        Pg 13 of 27



Business email address                                         2.f

Business address                                               2.g

Data Subject's Initials                                        2.h

Telephone Number (business)                                    2.i

Fax Number (business)                                          2.j

Personal Email Addresses                                       2.k

Nationality/Association with a Country                         2.l




                                           2
19-11845-shl    Doc 47     Filed 09/12/19 Entered 09/12/19 21:02:39           Main Document
                                        Pg 14 of 27



                                         Schedule 2

                                 BSG Redaction Principles



  1. Special Categories (as defined under GDPR) of Personal Data will generally be Redacted
     in full.

  2. The categories of Personal Data set out in Part 1 of Schedule 1 will generally be Redacted
     in full unless disclosure of such Personal Data is necessary for the Purpose, or the
     Personal Data is already in the public domain.

  3. The categories of Personal Data set out in Part 2 of Schedule 1 will generally not be
     Redacted.

  4. If in limited and exceptional circumstances a Party considers it is necessary to redact any
     Personal Data set out in Part 2 of Schedule1, such redaction must be accompanied by an
     explanation as to its necessity, set out in the Relativity log which shall accompany each
     such redaction.




                                              3
19-11845-shl    Doc 47     Filed 09/12/19 Entered 09/12/19 21:02:39            Main Document
                                        Pg 15 of 27



                                          Schedule 3

                             Minimum Security Requirements



  •   Access controls (limited to those involved in the Chapter 15 Proceeding); File restrictions
      (locked-down folder access)

  •   Destruction controls (ensuring anything excessive is destroyed at the conclusion of the
      Chapter 15 Proceeding and only data necessary and required is kept otherwise)




                                               4
19-11845-shl   Doc 47   Filed 09/12/19 Entered 09/12/19 21:02:39    Main Document
                                     Pg 16 of 27



                                      Exhibit 2

                    Redline of Joint Administrators GDPR Protocol

                             Against Vale GDPR Protocol
19-11845-shl     Doc 47     Filed 09/12/19 Entered 09/12/19 21:02:39            Main Document
                                         Pg 17 of 27



This Protocol is made on                                                          2019

BETWEEN

   (1) William Callewaert and Malcolm Cohen in their capacity as Joint Administrators
       (together “Joint Administrators” or “Foreign Representatives”) of BSG Resources
       Limited (in administration) (“BSG”); and

   (2) Vale S.A. (“Vale”)

The Joint Administrators and BSG on the one hand and Vale on the other hand together being
hereinafter referred to the “Parties” and each being a “Party”.

WHEREAS

   (A) On June 3, 2019, the Foreign Representatives, on behalf of BSG, filed a Verified Chapter
          15 Petition for Recognition of Foreign Main Proceeding and Related Relief (ECF
          No. 5) (the “Verified Petition for Recognition”) under chapter 15 of title 11 of the
          United States Code (the “Bankruptcy Code”), in the United States Bankruptcy
          Court for the Southern District of New York (the “Bankruptcy Court”) which seeks
          the recognition of BSG’s foreign insolvency proceeding (the “Guernsey
          Administration”) as a “foreign main proceeding” (the “Chapter 15 Proceeding”);

   (B) The Joint Administrators are currently represented in the Chapter 15 Proceeding by
          Duane Morris LLP (“Duane Morris”) and Vale is currently represented in the
          Chapter 15 Proceeding by Cleary Gottlieb Steen & Hamilton LLP (“Cleary”; with
          Duane Morris and Cleary being their respective clients’ “Counsel of Record”);

   (C) The Parties have served or will serve each other with, or have received from the other
          Party, documents, depositions, deposition exhibits, interrogatories and responses,
          admissions, and any other information produced, given, or exchanged by and among
          the Parties and any non-parties in the Chapter 15 Proceeding (“Discovery
          Materials”);

   (D) The Parties, acting through their respective Counsel of Record, have agreed to a
          Confidentiality Stipulation and Protective Order, which the Bankruptcy Court entered
          on 6 August 2019 (“Order”) (ECF No. 39) to assist the flow of Discovery Materials
          between them;

   (E) The Order confirms, amongst others, the categories of third parties with whom the
          Parties are permitted to share confidential Discovery Materials, including but not
          limited to the respective Counsel of Record; and

   (F) By this protocol (“Protocol”), the Parties wish to agree upon procedures for the
          production of documents subject to the EU General Data Protection Regulation
          2016/679 (“GDPR”).
19-11845-shl    Doc 47     Filed 09/12/19 Entered 09/12/19 21:02:39            Main Document
                                        Pg 18 of 27



  THE PROTOCOL SHALL BE AS FOLLOWS:

  1. The following definitions apply to this Protocol:

         a. Business Days means a day when banks are open for general business in both
            London and New York, other than Saturday, Sunday or public holiday;

         b. Data Protection Legislation means the GDPR and all data protection and
            privacy legislation in force from time to time to which either Party is subject;

         c. Redacted means anonymised, deleted or otherwise made illegible, as determined
            by the Party delivering the relevant Discovery Materials to the other Party;

         d. Supervisory Authority means the relevant data protection supervisory authority
            in the territories where the Parties to this Protocol are established.

         e. Controller, Processor, Data Subject and Personal Data, Special Categories of
            Personal Data, Processing and “appropriate technical and organizational
            measures” shall have the meaning given to them in the GDPR.

  Redaction of Discovery Materials

  2. The Joint Administrators, acting on behalf of BSG, have identified that Discovery
     Materials to be provided by them or on their behalf to Vale and/or Cleary (“BSG
     Discovery Material”) will in any event contain the categories of Personal Data set out in
     Part 1 and Part 2 of Schedule 1 and may, from time to time, contain additional categories
     of Personal Data. The Joint Administrators, acting on behalf of BSG, represent that they
     are subject to the GDPR and that all Personal Data contained in BSG Discovery Material
     constitutes Personal Data, the processing of which is regulated by the GDPR (“EU
     GDPR Information”).

  3. The Joint Administrators, acting on behalf of BSG, represent that they have established
     legal grounds upon which Personal Data can be disclosed to Vale and/or Cleary in
     compliance with applicable Data Protection Laws and intend to redact certain Personal
     Data contained in BSG Discovery Materials in accordance with the redaction principles
     set out in Schedule 2 (“BSG Redaction Principles”).

  4. If Vale should identify any categories of Personal Data that are EU GDPR Information
     contained in Discovery Materials to be provided by them or on their behalf to the Joint
     Administrators, BSG and/or Duane Morris (“Vale Discovery Material”), it shall notify
     the Joint Administrators and BSG accordingly and shall apply the same BSG Redaction
     Principles to such categories of Personal Data and this Protocol shall apply to the Vale
     Discovery Material, mutatis mutandis.

  5. Where Personal Data contained in any Discovery Materials provided by or on behalf of
     one Party to the other Party has been Redacted (“Redacted Personal Data”), the
     redaction on the relevant Discovery Materials will contain the wording "Redacted –
     GDPR – Personal Data.” (the “Redaction”). For each document with Redacted Personal


                                               2
19-11845-shl    Doc 47     Filed 09/12/19 Entered 09/12/19 21:02:39           Main Document
                                        Pg 19 of 27



     Data, an accompanying log exported from Relativity will identify theeach Redaction and
     the accompanying sub-tag identifying the particular categoriesy ofand type of Redacted
     pPersonal dData set forth on for that Redaction by reference to the relevant code
     provided in Schedule 1, as well as any “special category” data, that have been redacted
     from such document by name or reference to the relevant code.

  6. If a Party should consider the disclosure of any specific Redacted Personal Data to be
     necessary for the purpose of the Chapter 15 Proceeding, such Party shall notify the other
     Party to that effect (i) identifying the Discovery Materials and Redacted Personal Data in
     question and (ii) stating, in reasonable detail, the reasons why the Party receiving the
     Discovery Materials considers the disclosure to be necessary (“Disclosure Notice”).

  7. A Party receiving a Disclosure Notice shall promptly advise the other Party in writing if
     some or all of the Redacted Personal Data cannot be provided, confirming the applicable
     Data Privacy Law upon which it relies and provide a brief explanation of its decision
     (“Reply”).

  8. If a Party receiving a Reply should not be satisfied with the Reply, such Party may (within
     3 Business Days) by notice refer the matter to the single point of contact (“SPoC”) of the
     other Party or resolution. If the matter is not resolved by the SPoCs within 3 Business
     Days from receipt of such notice, either Party may refer the matter to the Bankruptcy
     Court for resolution.

  Appointment of Single Point of Contact

  9. Each Party shall appoint an SPoC who will work together to seek an agreement with
     regard to any issue arising in connection with this Protocol, such contact to have a
     suitable degree of experience in data protection matters.

  10. The SPoCs for the Parties shall be:

         a. For the Joint Administrators:

             [Stephen Peters
             55 Baker Street
             London W1U 7EU
             Email: Stephen.Peters @bdo.co.uk
             Tel.: 44 (0)20 7893 2790]

         b. For Vale:

             Samuel Levander
             One Liberty Plaza
             New York, NY 10006
             Email: slevander@cgsh.com
             Tel: 1 212 225 2951




                                              3
19-11845-shl   Doc 47      Filed 09/12/19 Entered 09/12/19 21:02:39             Main Document
                                        Pg 20 of 27



     or such other persons as may be notified by one Party to the respective other in writing
     from time to time.

  Treatment of Personal Data Contained in Discovery Materials

  11. Where Discovery Materials contain GDPR Information, the transfer of the relevant
      Personal Data (“Transferred Personal Data”) from or on behalf of one Party to the
      other Party (or such Party’s Counsel of Record):

         a. shall be done using secure methods and in accordance with the provisions of the
            Order; and

         b. shall be deemed a transfer between independent Controllers.

  12. A Party receiving Transferred Personal Data (“Transferee”) shall:

         a. process the Transferred Personal Data only for the purpose of the preparation,
            assessment, conduct and administration of the Chapter 15 Proceeding
            (“Purpose”) and shall not process Transferred Personal Data in a way that is
            incompatible with the Purpose;

         b. ensure that it has a lawful basis under applicable Data Protection Legislation for
            the processing of any Transferred Personal Data;

         c. have in place appropriate technical and organizational security measures to:

                 i.   prevent:

                         1. unauthorized or unlawful access to, processing and disclosure of
                            the Transferred Data; and

                         2. the accidental loss, alteration or destruction of Transferred
                            Personal Data;

                ii.   ensure a level of security appropriate to:

                         1. the harm that might result from such unauthorized or unlawful
                            access, processing or disclosure; and

                         2. the nature of the Transferred Personal Data to be protected,

             such measures to in any event including the minimum security requirements set
             out in Schedule 3;

         d. ensure that its staff members are appropriately trained to handle and process the
            Transferred Personal Data in accordance with applicable Data Protection
            Legislation and are under a duty of confidentiality relating to the processing of
            Personal Data. The level, content and regularity of training referred to in this


                                                4
19-11845-shl    Doc 47     Filed 09/12/19 Entered 09/12/19 21:02:39              Main Document
                                        Pg 21 of 27



             clause shall be proportionate to the staff members’ role, responsibility and
             frequency with respect to their handling of Personal Data;

         e. not retain or process Personal Data for longer than permitted by the Order and as
            is necessary to carry out the Purpose always provided that the Transferee shall
            continue to retain Transferred Personal Data in accordance with any statutory or
            professional retention periods applicable in their respective country and/or
            industry;

         f. ensure that Transferred Personal Data is, at the election of the Party holding the
            Transferred Personal Data, either returned to the Party that transferred such
            Personal Data or destroyed once processing of the Transferred Personal Data is
            no longer necessary for the Purpose. Where the Party receiving Transferred
            Personal data elects to destroy such Transferred Personal Data it shall upon
            request without delay provide a certificate of destruction signed by an officer of
            such Party or Counsel of Record.

  13. A Transferee may transfer Transferred Personal Data to third parties in accordance with
      the Order provided that the Transferee has in place procedures that any third party it so
      authorizes to have access to the Transferred Personal Data will comply with the
      provisions of this Protocol as if they were the Transferee (other than persons authorized
      or required by law or regulation to have access to the Transferred Personal Data). For the
      purpose of this clause 13 “transfer” shall mean any sharing of Transferred Personal Data
      by the Transferee with a third party, and shall include, but is not limited to subcontracting
      the processing of Transferred Personal Data and granting a third party controller access
      to the Transferred Personal Data. Cleary shall be deemed a third party of Vale under this
      Protocol and Vale hereby authorizes the Joint Administrators to deliver Discovery
      Materials directly to Cleary on Vale’s behalf.

  14. If a Transferee appoints a third party processor to process the Transferred Personal Data
      it shall comply with Article 28 and 30 of the GDPR and shall remain liable to the Party
      that transferred the Transferred Personal Data to it for the acts and/or omissions of the
      processor.

  15. The Transferee may not transfer Transferred Personal Data to a third party located
      outside the EEA unless it ensures that:

         a. The transfer is to a country approved by the European Commission as providing
            adequate protection pursuant to Article 45 of the GDPR;

         b. There are appropriate safeguards in place pursuant to Article 46 of the GDPR; or

         c. One of the derogations for specific situations in Article 49 of the GDPR applies to
            the transfer.

  16. The Parties agree to promptly, and in any event within 10 Business Days, provide such
      assistance as is reasonably required to enable the other Party to comply with requests


                                                5
19-11845-shl    Doc 47      Filed 09/12/19 Entered 09/12/19 21:02:39              Main Document
                                         Pg 22 of 27



     from Data Subjects to exercise their rights under the Data Protection Legislation within
     the time limits imposed by the Data Protection Legislation (subject to the foregoing not
     causing a Party to be in breach of its obligations under the GDPR or any other applicable
     law, regulations or duties of confidentiality).

  17. The SpoC of each Party shall be responsible for maintaining their own record in
      connection with requests from Data Subjects to exercise their rights under the Data
      Protection Legislation.

  18. The Parties:

         a. shall each (i) comply with their respective obligation to report a Personal Data
            Breach to the appropriate Supervisory Authority and (where applicable) data
            subjects under Article 33 GDPR and (ii) inform the other Party of any Personal
            Data Breach irrespective of whether there is a requirements to notify any
            Supervisory Authority or data subjects (subject to the foregoing clause (ii) not
            causing a Party to be in breach of its obligations under the GDPR or any other
            applicable law, regulations or duties of confidentiality); and

         b. agree to provide reasonable assistance as is necessary to each other to facilitate
            the handling of a Personal Data Breach in an expeditious and compliant manner.

  19. In the event of a dispute or claim brought by a Data Subject or a Supervisory Authority
      concerning the processing of Transferred Personal Data against either or both Parties, the
      Parties will inform each other about any such disputes or claims, and will co-operate with
      a view to settling them amicably (subject to the foregoing not causing a Party to be in
      breach of its obligations under the GDPR or any other applicable law, regulations or
      duties of confidentiality).

  20. Each Party shall abide by a decision of a competent court of the country of establishment
      of the Party transferring the relevant Transferred Personal Data or a relevant Supervisory
      Authority.

  General Provisions

  21. This Protocol is drafted in the English language. If it is translated into any other language,
      the English language version shall prevail.

  22. Any notice given to a Party under or in connection with this Protocol shall be in the
      English language, in writing, addressed to the SPoCs and shall be sent by email to the
      relevant SPoC.

  23. Any notice shall be deemed to have been received by an SPoC at the time of transmission
      of the relevant email, or this time falls outside business hours in the place of receipt, when
      business hours resume. In this section 23, business hours means 9:00 am to 05:00 pm
      Monday to Friday on a day that is not a public holiday in the place of receipt.




                                                6
19-11845-shl     Doc 47     Filed 09/12/19 Entered 09/12/19 21:02:39              Main Document
                                         Pg 23 of 27



  24. No variation of this Protocol shall be effective unless it is in writing and signed by the
      Parties (or their authorised representatives).

  25. For the avoidance of doubt, the Parties’ agreement to enter into this Protocol does not
      constitute an agreement to produce discovery in any other action or waive any defenses
      thereto.




                                                 7
19-11845-shl      Doc 47     Filed 09/12/19 Entered 09/12/19 21:02:39    Main Document
                                          Pg 24 of 27



                                           Schedule 1

                                  Categories of Personal Data



Part 1 – Category 1 Personal Data

Personal Data Type:                                              Code:

Names of Spouse/Partner/Family Members                           1.a

Home Address                                                     1.b

Date of Birth                                                    1.c

ID Document details (including drivers license and/or passport   1.d
details)

Bank Account details (personal)                                  1.e

Telephone numbers (home)                                         1.f

Fax Numbers (home)                                               1.g


Cheque Details (personal)                                        1.h

Personal Email Addresses                                         1.i

Nationality/Association with a Country                           1.j

Data Subject's Signature                                         1.ki




Part 2 – Category 2 Personal Data

Personal Data Type:                                              Code:

Name                                                             2.a
Position / Job Title / Association / Occupation / Profession     2.b
Business Name / Company Name/ Government Affiliation /           2.c
Jurisdiction / Firm Name
19-11845-shl      Doc 47     Filed 09/12/19 Entered 09/12/19 21:02:39   Main Document
                                          Pg 25 of 27



Directorships – Director business details                       2.d
Business bio / Firm bio                                         2.e
Business email address                                          2.f
Business address                                                2.g
Data Subject's Initials                                         2.h
Telephone Number (business)                                     2.i
Fax Number (business)                                           2.j
Personal Email Addresses                                        2.k

Nationality/Association with a Country                          2.l




                                             2
19-11845-shl    Doc 47     Filed 09/12/19 Entered 09/12/19 21:02:39            Main Document
                                        Pg 26 of 27




                                          Schedule 2

                                 BSG Redaction Principles



  1. Special Categories (as defined under GDPR) of Personal Data will generally be Redacted
     in full.

  2. The categories of Personal Data set out in Part 1 of Schedule 1 will generally be
     Redacted in full unless disclosure of such Personal Data is necessary for the Purpose, or
     the Personal Data is already in the public domain.

  3. The categories of Personal Data set out in Part 2 of Schedule 1 will generally not be
     Redacted.

  4. If in limited and exceptional circumstances a Party considers it is necessary to redact any
     Personal Data set out in Part 2 of Schedule1, such redaction must be accompanied by an
     explanation as to its necessity, set out in the Relativity log which shall accompany each
     such redaction.




                                               3
19-11845-shl    Doc 47     Filed 09/12/19 Entered 09/12/19 21:02:39            Main Document
                                        Pg 27 of 27




                                          Schedule 3

                             Minimum Security Requirements



  •   Access controls (limited to those involved in the Chapter 15 Proceeding); File restrictions
      (locked-down folder access)

  •   Destruction controls (ensuring anything excessive is destroyed at the conclusion of the
      Chapter 15 Proceeding and only data necessary and required is kept otherwise)




                                               4
